                                                                           'JPRK'
                                                                                S OFFICE U.S.tAtI1'
                                                                                                  .GOORT
                                                                              '
                                                                                 ATABINGDOM,VA
                                                                                         FILED
                       IN TH E UN ITED STA TES DISTRICT COURT                      JX1 j 2u
                                                                                         -
                                                                                          q':l
                      FOR TW WESTERN DISTRICT OFVIRGm IA                       a        . UD* , LERF
                                   ABW GD ON DIVISION                        >:                  ,.
                                                                                    E            ER


UN ITED STATES OF AM ERICA

                                                   CaseNO.-/.
                                                            */*
                                                              4- ''
                                                                  1
ROBIN STRICKLER                                    Violations:18U.S.C.j401(3)
a/k/a ROBW M ULLIN S
zlkla ROBIN BA ILEY

                                       IN FORM ATION

                                        COUN T ON E
                                        lpetlv Olfense)
       The United StatesAttorney chargesthat:

       1. On oraboutOctober24,2018,in the W estern DistrictofVirginia and elsew here,

ROBIN STRICKLER a/lt/a ROBIN M U LLm S a/k/a ROBIN BA ILEY know ingly disobeyed
and resisted alaw fulw rit,process,order,rule,decree,orcom m and''
                                                                 ofthe'u nited StatesD istrict

Courtforthe W estern D istrictofVirginia.

       2. On oraboutOctober24,2018,ROBIN STRICK LER a/l
                                                      t/aRO BIN M ULLIN S a/k/a

ROBW BAILEY failebtoappeartotestifybeforeafederalgrandjuryoftheUnitedStates
D istrictCourtofthe W estem D istrictofV irginia,as required to doz so,afterhaving been properly
                                                                    .'



served with a valid subpoena requiring herpresence.

       3.A1linviolationofTitle18,UnitedStatesCode,Section401(3).


       This4thday ofJanuary 2019.




                                          Page 1 of2



Case 1:19-cr-00001-PMS Document 13 Filed 01/04/19 Page 1 of 1 Pageid#: 23
